Title: To John Adams from John Quincy Adams, 28 April 1801
From: Adams, John Quincy
To: Adams, John



4.
Dear Sir
28. April 1801.

The third chapter of the book upon the State of France, concerns the relative situation of France, with regard to her allies. It begins with a magnificent eulogium upon that country, for her great exertions in former ages against the domineering ambition of the court of Rome, of the Venetian Republic, and of the house of Austria successively. There can be no doubt, but that the efforts of France have always been directed to pull down every other great power, and to increase her own—the more common place of vulgar policy; but it requires more ingenuity than even the writer I examine, possesses, to disguise it thoroughly under the mask of disinterested magnanimity.
“The thirty years war (says he) and the peace of Westphalia, put an end to the perpetual anxiety of all the other European states for their independence, of the Austrian power, and proved, both to the friends and enemies of France, that her policy was guided only by views of general interest, and of common guaranty.”
This is the text, upon which he indulges his extatic admiration of Cardinal Richelieu’s system, in a comment, where every single instance he adduces, is in the most notorious violation of historical truth. Can it be conceived, that a man at this day should have the courage to affirm, that in the thirty years war, France often had to support alone, the burden of the war—That she conquered the peace, that the treaty will forever testify her fidelity to her friends, her justice towards neutrals, her generosity towards her enemies—That she liberated Portugal and Holland from the Austrian yoke, and secured the independence of Switzerland—That she placed Sweden in the rank of preponderating powers—That she (France! The Cardinal de Richelieu!) placed religious liberty in the number of primitive rights, which belong to all nations, classed religious intolerance, that great pretext for the ambition of princes, in the European code, in the list of political crimes, and pointed it out, thenceforth as treason against humanity, as the one of the highest infractions of public law!
Yes, Sir, such is the historical accuracy of a work almost official from the present french government, summoning all Europe, and the United States, to acquiesce in a new system of public law, commenced and to be completed by France.
It cannot be necessary to enter into details of refutation upon these passages; but with regard to the share of France in the thirty years war, and the peace of Westphalia, I beg leave to make here a short quotation from a German historian—An historian of eminent fame, and distinguished for his strong attachment to that party in Germany, with which France in the thirty years war was allied, for his strong feelings against the ambition of Austria—and for his ardor in the cause of religious and political liberty.
“At length (after the death of Gustavus Adolphus) the period had arrived, to which Richelieu had looked forward with ardent impatience. Nothing but the utter impossibility of saving themselves in any other way could prevail upon the protestant states of Germany to support the pretensions of France upon them. This uttermost necessity now occurred. France was indispensable; and she exacted dear was the price she exacted for the active part she took henceforth in the German War—Full of splendor and glory she now entered upon the political theatre. Oxenstiern, to whom it cost very little to lavish away the rights and possessions of Germany, had already ceded to Richelieu, the imperial fortress of Philipsburg, and the other places demanded. And now, the German protestant princes sent in their names a separate embassy, to place Alsace, the fortress of Brisach (which was first to be taken) and all the strong places on the upper Rhine, the keys of Germany, under french protection. What french protection meant had been seen in the bishoprics of Metz, Tout and Verdun, which France had for centuries protected, even against their rightful owners. Now was the moment of promise arrived, to the hopes of France, of adding likewise Alsace to her extensive possessions, and by sharing the Spanish Netherlands soon afterwards with the Hollanders, to make the Rhine her natural boundary against Germany—Thus shamefully were the rights of Germany sold by German States to this faithless, rapacious power, who under the mask of a disinterested friendship, only strove for aggrandizement, and while with brazen front, she assumed the honourable appellation of protectress, was only thinking how to spread her net, and provide for herself in the general confusion.”
Schiller’s History of the thirty years War—Book. 4—
Here you see, Sir, something more than vague and general declamation, to form an opinion of the french system, so much extolled by the french pamphleteer—France wanted to get hold of Alsace, and the keys of Germany. But to get at the same time the reputation of disinterested impartiality, she took them only as to protect them. When they were once in her possession, she knew how to keep them, and accordingly secured all she could of them to herself at the peace. This is what the under secretary would smooth over, by saying, that “she claimed an increase of territory, only because it was necessary for her safety, and to secure the defence of her frontiers.”
It would be easy to pursue step by step the whole of his historical deduction from the peace of Westphalia downwards, and to prove the falsehood of the whole of it, by testimony equally irrefragable. You may judge of it from the frequency, with which the same motive of providing by an increase of territory for France’s safety and the defence of her frontiers, occurs to the author’s pen. In the first chapter he had argued, that from the commencement of the eighteenth century, France’s situation, was unattackable—But here he tells us, that the sole object for which Louis 14. carried on the war of the Spanish succession, was the safety of France, and the acquisition of some slight advantages—This purpose of adding safety upon safety to what is already vaunted as perfectly safe, is the only contrivance, the author’s ingenuity could furnish him for justifying the expansive impulsions of France, from the reign of Richelieu to that of Talleyrand; from the peace of Munster to the peace of Luneville.
To a writer, who assumes so large a licence with history, it could not be difficult to assert that the sole system of the enemies of France at the commencement of the War, was an universal combination of the four quarters of the globe against her alone. He makes no scruple of descending to particulars, and to affirm among other things that the United States were formally invited to join the coalition—This is not the most flagrant false statement in an enumeration, where Turkey is mentioned as one of the powers, who actually did suffer themselves to be drawn into the league—But I mention it because its falsehood will be more universally known in America, and therefore it may better than any other serve as a specimen to show what credit the author’s veracity deserves.
This imaginary universal combination against France could cost no more to dissolve, than to form it, and its inventor has made cheap of it, since it was only brought forward only to contrast with the federative system of France—This according to him, is admirably calculated for consistency, order, justice and stability; and no less admirably calculated to preserve the balance of Europe—It is founded upon two simple principles: “1. That the object of every alliance must be in peace to guarantee the permanency of the existing relations, and in war, to concert the defence of these relations against the undertakings of the common enemy. 2. The object of every alliance, whether in peace, or war, must be to guarantee the political interests of the continent from the exaggerated ascendency of the maritime interests.”
These principles are vaguely expressed, but the author himself gives explanations, which enable his reader to understand precisely their meaning—He might have solved the two into one, by saying, that the object of every alliance must be exclusively to promote the views and interests of France, and to effect the ruin of England—This is what the author is cautious not to avow; but its evidence bursts out in every page of his book.—It is not immaterial to know this, because here is the place, where a formal summons to the United States is totalized, to forsake their present federative system and adopt that of France—This passage is of so much importance, that it is fit you should have it, as literal as translation can make it.
“The bases of the maritime system of France, are the alliance of Holland, of Spain, of Liguria. The object of these alliances is known: it can give no umbrage to any one, and France is determined to defend with all her means, present and future, the common rights and interests, which are derived from it—It is for the maritime nations of Europe, who are not satisfied with the situation, in which the contradictions of their present federative system place them to chuse between the inconveniencies and advantages of that situation, and the advantages and inconveniencies, which the federative system of France presents. I need not say, that this appeal is addressed first to the Porte, to the States of Barbary, Naples and Portugal, and secondly to Denmark, Sweden and the United States.”
The appeal is made with an appearance of moderation, and with a seeming disposition to leave the choice of systems, to the specified powers themselves. The means of positive compulsion are not so effectual in the hands of France, with regard to her maritime, as with regard to her continental system—The bases of this too, our author says, are laid, and he makes the appeal here too, to the neighbours of France, to form alliances with her: but here all the shew of candour is abandoned, all the liberty of choice forbidden, and no alternative left the powers in question, but compliance with the french system, and devastation by french armies. “France (says he) will substitute military dispositions instead of federative dispositions, and if those princes will be deaf to the voice of interest, which urges them to ally themselves with her, she will ally herself de facto with the countries, which they may be incapable of defending, and make herself auxiliaries of all the means of subsistence and defence, which any of the territories, that her armies may occupy, will furnish.”
One of the most remarkable characteristics of the author, whose labours I am investigating, is a singular felicity of expression, which you will find very conspicuous in this passage—Thus, overrunning a country with innumerable armies, letting loose upon the harvests of the cottager, and the labours of the citizen, every harpy of plunder, and every fiend of desolation, pressing out with the screws of military execution, drop by drop, the blood and sweat of industrious poverty, to supply the deficiencies in the french finances, is here termed in “words that breathe and thoughts that burn,” France’s allying herself with a country de facto; giving to understand with an energy of which the author himself perhaps was not conscious, that the friendship and the hostility of France are in their effects so nearly the same, as to be best designated by the same appellations.
The great objection, for those powers, to whom the freedom of pursuing the system, which they themselves deem best, against their acceptance of the french invitation, is that besides the violation of their public faith, pledged in former treaties, the principle of reciprocity, of mutual interests, and equal rights is not included in, but on the contrary, is entirely excluded from the fundamental maxims, upon which they are told by this author, that all the Treaties of France are to be founded—To feel the force of this observation, please to apply the author’s two principles, to the alliance actually extant between France and Holland.—When this alliance was concluded, the existing relations of Holland with France, were those of a conquered country with its conquerors. If the object of the alliance was to preserve and defend these relations, it might very well suit the interests of France; but what becomes of those of Holland? The second principle gives the best answer to this question. An alliance against the influence of the maritime interests, is undoubtedly against the first and most important interests of Holland, a state almost exclusively commercial, and whose existence, much more certainly than that of England, depends upon prosperity of trade—Thus the alliance of Holland with France, upon the principles of this writer, is an alliance against her own interests, to preserve her as a conquest of France; the statement I believe perfectly just, but it is not adapted to inspire other States with the ambition of imitating the example.
Upon the subject of this chapter, and particularly upon the author’s view of the rise and progress of the maritime system, I forbear many observations only because I am persuaded they will occur to yourself on perusing the work, and because I am apprehensive of spreading into tediousness my comment upon it.
Ever yours,
            
            A.
